Appellate Case: 22-6001     Document: 010110690039       Date Filed: 05/27/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ANTIONE DIRAY JOHNSON,

        Plaintiff - Appellant,

  v.                                                         No. 22-6001
                                                      (D.C. No. 5:21-CV-00401-R)
  ANDY MOON,                                                 (W.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Antione Diray Johnson appeals the denial of two motions that he filed after the

 district court dismissed his complaint as untimely. Exercising jurisdiction under 28

 U.S.C. § 1291, we affirm.

                                    BACKGROUND

        In September 2010, Johnson was convicted on five counts of robbery with a

 dangerous weapon. From 2012 to 2016, he filed three motions for post-conviction


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-6001    Document: 010110690039        Date Filed: 05/27/2022   Page: 2



 relief in Oklahoma state court, each of which was denied. He appealed those denials

 to the Oklahoma Court of Criminal Appeals, which affirmed.

       Johnson also sought relief in federal court. In November 2014, he petitioned

 for a writ of habeas corpus under 28 U.S.C. § 2254. His petition was denied, so he

 sought a certificate of appealability (“COA”) in this court, which we denied. Johnson

 v. Patton, 634 F. App’x 653 (10th Cir. 2015). Johnson filed a second habeas petition

 in 2017, but that was also denied. And he again requested a COA, which we denied.

 Johnson v. Patton, 698 F. App’x 564 (10th Cir. 2017).

       Johnson filed this action in April 2021. He sought to compel testimony from

 United States Marshal Andy Moon, who Johnson alleged was at the scene during the

 arrest that led to his robbery convictions. Johnson believed that Moon’s testimony

 might help him establish grounds to re-open his habeas petitions.

       Moon was served with Johnson’s complaint in July 2021 but never answered

 it. In October 2021, the magistrate judge screened Johnson’s complaint and

 recommended that it be dismissed without prejudice as untimely. The district judge

 adopted that recommendation in December 2021, except that he dismissed the

 complaint with prejudice. He entered a final judgment on the same day.

       Johnson subsequently filed two motions, one to enforce a judgment for a

 specific act under Federal Rule of Civil Procedure 70, and one for leave to file a

 supplemental pleading under Rule 15(d) (collectively, the “Post-Judgment Motions”).

 In the latter, Johnson argued that Moon’s failure to answer his original complaint

 created a new claim that had “a substantial (ancillary effect) on the untimely claim

                                            2
Appellate Case: 22-6001     Document: 010110690039          Date Filed: 05/27/2022        Page: 3



 originally pleaded which . . . creates a different tolling [effect for the statute of]

 limitations.” R. Vol. 1 at 83. And through his Rule 70 motion, Johnson asked the

 court to hold Moon in contempt for failing to answer his original complaint. In

 December 2021, the district court denied the Post-Judgment Motions. Johnson now

 appeals.

                                       DISCUSSION

        On appeal, Johnson doesn’t challenge the dismissal of his original complaint

 as untimely. His brief doesn’t address the issue, and he conceded that his complaint

 was untimely in his motion to file a supplemental pleading. See R. Vol. 1 at 82

 (“Plaintiff[] acknowledges [that] his original claim[] . . . has run its two-year

 limitation period.”).

        Johnson does challenge the district court’s denial of his motion to supplement.

 We review the denial of that motion for abuse of discretion. Duncan v. Manager,

 Dep’t of Safety, City and Cnty. of Denver, 397 F.3d 1300, 1315 (10th Cir. 2005).

 Leave to file a supplemental pleading “should be liberally granted unless good reason

 exists for denying leave, such as prejudice to the defendants.” Walker v. United

 Parcel Serv., Inc., 240 F.3d 1268, 1278 (10th Cir. 2001) (citation omitted). But

 whether to permit leave falls within the trial court’s sound discretion. Id.

        The thrust of Johnson’s supplemental pleading is that he was harmed by

 Moon’s failure to answer his complaint before the magistrate judge screened and

 dismissed it. But the magistrate judge acted appropriately in screening Johnson’s

 complaint when it did. Under 28 U.S.C. § 1915A(a), a court is tasked with reviewing

                                              3
Appellate Case: 22-6001     Document: 010110690039         Date Filed: 05/27/2022      Page: 4



 a prisoner’s complaint “before docketing, if feasible or, in any event, as soon as

 practicable after docketing.” If the court determines that a complaint is frivolous or

 fails to state a claim, it must dismiss that complaint. 28 U.S.C. § 1915A(b)(1). And

 under § 1915(e)(2), a court must dismiss a case “at any time” if it determines that the

 case is frivolous or fails to state a claim. 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). The

 Supreme Court has clarified that “[a]ll this may take place before any responsive

 pleading is filed.” Jones v. Bock, 549 U.S. 199, 213 (2007).

        Johnson’s implicit view—that defendants should have to answer before

 screening occurs—conflicts with the Prison Litigation Reform Act’s goal of

 efficiently filtering out non-meritorious claims. See Green v. Nottingham, 90 F.3d

 415, 418 (10th Cir. 1996) (“The clear import of the Prison Litigation Reform Act . . .

 is to curtail meritless prisoner litigation.”). We thus conclude that the district court

 did not abuse its discretion in denying Johnson’s motion to supplement.1

        We review the denial of Johnson’s Rule 70 motion for abuse of discretion.

 Analytical Eng’g, Inc. v. Baldwin Filters, Inc., 425 F.3d 443, 449 (7th Cir. 2005). On

 appeal, Johnson doesn’t explain how the district court abused its discretion. That

 alone is grounds to decline considering the issue. See Dubbs v. Head Start, Inc., 336


        1
          We also deny Johnson’s “Motion to Amend Supplemental Complaint 15(d).”
 He filed that motion during this appeal to add a claim for punitive damages. But
 Johnson didn’t request punitive damages before the district court, so he waived the
 issue on appeal. See Wilburn v. Mid-South Health Dev., 343 F.3d 1274, 1281 (10th
 Cir. 2003) (“An issue is waived if it was not raised below in the district court.”).
 Johnson was warned of this when he filed this appeal. See Op. Br. at 1 (“New issues
 raised for the first time on appeal generally will not be considered. An appeal is not a
 retrial but rather a review of the proceedings in the district court.”).
                                             4
Appellate Case: 22-6001     Document: 010110690039        Date Filed: 05/27/2022     Page: 5



 F.3d 1194, 1219 (10th Cir. 2003) (“This Court has held that issues will be deemed

 waived if they are not adequately briefed on appeal.”) (quotations omitted). At any

 rate, the district court did not abuse its discretion because “Rule 70 gives the district

 court a discrete and limited power to deal with parties who thwart final judgments by

 refusing to comply with orders to perform specific acts.” Analytical Eng’g, 425 F.3d

 at 449 (emphasis added). The district court’s final judgment merely dismissed

 Johnson’s complaint with prejudice. Moon hasn’t thwarted that judgment in any way.

                                     CONCLUSION

       The district court’s order is affirmed. Separately, we grant Johnson’s motion to

 proceed on appeal in forma pauperis. But we remind him that he must still pay the

 fees that are associated with this appeal in full, through partial payments under 28

 U.S.C. § 1915.

                                              Entered for the Court



                                              Gregory A. Phillips
                                              Circuit Judge




                                             5